UNITED STATES COURT OF APPEALS
                         for the Fifth Circuit

                 _____________________________________

                              No. 96-10044
                 _____________________________________



                        UNITED STATES OF AMERICA,

                                                    Plaintiff-Appellee,

                                 VERSUS


                            REFUGIO LANDEROS,

                                                    Defendant-Appellant.

      ______________________________________________________

           Appeal from the United States District Court
                for the Northern District of Texas
                          (4:95-CR-42-Y)
      ______________________________________________________
                          March 10, 1997

Before DAVIS, SMITH, and DUHÉ, Circuit Judges.

PER CURIAM:*

      Appellant stands convicted of three drug trafficking counts:

conspiracy with intent to distribute cocaine, possession with

intent to distribute cocaine and aiding and abetting the possession

of   marijuana   with   intent   to   distribute;   21   U.S.C.   §§   846,

841(a)(1), 841(b)(1)(C). The court sentenced Landeros to a term of

121 months on each count to run concurrently, supervised release of

five years, and a special assessment fee of $50 on each count.




      *
      Pursuant to Local Rule 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in Local Rule 47.5.4.
     The sole issue on appeal is whether the government produced

sufficient evidence to convict the defendant on count 3, aiding and

abetting the possession of marijuana with intent to distribute.

Except for the additional $50 special assessment on count 3, the

outcome of this appeal has absolutely no effect on the defendant's

sentence.   Therefore, rather than affirm or make a detailed review

of sufficiency at this time, we choose to follow another course.

We invoke the concurrent sentence doctrine to decline review of

defendant's conviction on count 3.     Because of the $50 special

assessment on count 3 and in order to obviate any other possible

adverse consequences to the defendant (which we cannot foresee at

this time), we elect to vacate the unreviewed conviction.    We have

followed this course a number of times.      See United States v.

Montemayor, 703 F.2d 109, 116 (5th Cir. 1983).   As we observed in

Montemayor, vacating the unreviewed conviction in no way alters the

jury's verdict or the conviction itself.      "The effect of this

judicial action is to suspend imposition of the sentence.    No need

of the government is impaired; at the same time, no possibility of

adverse collateral consequences to defendant exists."       See also

United States v. Cardona, 650 F.2d 54, 58 (5th Cir. 1981).

     Conviction VACATED.




                                 2